Citation Nr: 1118522	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ankle disability, claimed as sprain with residuals of intermittent pain.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  He received the Combat Infantryman Badge.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been demonstration by competent clinical, and competent and credible lay, evidence of record that the Veteran has current chronic residuals (pain and limitation of motion) of a left ankle sprain incurred in service.


CONCLUSION OF LAW

Chronic residuals (pain and limitation of motion) of a left ankle sprain were incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in December 2008, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains some of the Veteran's service treatment records, VA medical records, VA fee-basis medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The claims file does not contain all of the Veteran's service treatment records.  VA attempted to obtain the Veteran's missing service treatment and hospital records but was unsuccessful.  June 2009 VA memoranda in the claims file provide that the RO had determined that service treatment records from the National Personnel Records Center, and records from the Army Hospital in Osaka, Japan, were unavailable.  The memoranda stated that all procedures had been correctly followed, all efforts to obtain the records had been exhausted, and further attempts were futile.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA examination in July 2009.  38 C.F.R.  3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA report obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  The examiner provided a diagnosis, as requested, and the opinion that he or she was unable to formulate an opinion [as to the diagnosis' nexus] without resorting to mere speculation due to insufficient information in the claims file.  As the examiner explained the basis for being unable to render an opinion as to the nexus without resort to mere speculation, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Moreover, as explained in detail below, the disposition of the Veteran's appeal is favorable.  As a result, whether or not the VA examiner was able to provide a nexus opinion does not prejudice the Veteran in this case.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his disability claim.



Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he ruptured the tendon of his left ankle in July 1953 in Korea, and was treated for several days at the Army hospital in Osaka.  In correspondence received in November 2008, he stated that he had received no treatment for the leg since service.  

Based on a thorough review of the record, the Board finds that the evidence of record supports the Veteran's claim.  The Board finds that the competent medical, and competent and credible lay, evidence shows that the Veteran does currently have chronic residuals (pain and limitation of motion) of a left ankle sprain incurred in service.

Information received from the Department of the Surgeon General reflects that the Veteran was admitted in June 1953 with a diagnosis of sprain (tear of ligaments, joint) of the ankle joint.  It occurred while the Veteran was performing assigned duties.  The Veteran was treated at an Army hospital.  A November 1954 report of separation medical examination provides that the Veteran's feet and lower extremities were normal on clinical evaluation and identifies no defects or diagnoses.  

The report of a July 2009 VA examination provides that the examiner reviewed the Veteran's claims file and sets forth the relevant history.  The Veteran complained of pain, stiffness and fatigability of the left ankle.  On physical examination, there was tenderness.  There was no edema, effusion, instability, weakness, redness or heat, or abnormal movement/guarding of movement.  Left ankle dorsiflexion was to 10 of 10 degrees, without pain.  Left ankle plantar flexion was to 45 of 45 degrees, without pain.  Inversion was to 35 of 35 degrees, with pain at 35.  Eversion was to 10 of 15 degrees, with pain at 10.  There was no additional limitation caused by pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  An X-ray resulted in an impression of normal study.  

The examination was requested so that the examiner could furnish a medical opinion as to whether the Veteran had any current residuals and or diagnosis of a lower leg condition.  If there were any, the examiner was to furnish an opinion as to whether or not they were caused by or related to his inservice injury.  The Veteran was noted to be a Korean combat veteran. 

The VA examiner provided a diagnosis of history of left ankle sprain with residuals of intermittent pain.  The examiner stated that he or she was unable formulate an opinion [as to the whether or not the Veteran's residuals of intermittent pain were related to his inservice injury] without resorting to mere speculation due to insufficient information in the claims file.  

The Board observes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, the Veteran's subjective complaints of left ankle pain, associated with functional loss of the left ankle, constitute a disability because the examiner identified an underlying malady or condition, namely "history of a left ankle sprain."  In this regard, the Board notes that on VA examination in July 2009, the Veteran had full range of motion, with the exception of a lack of 5 degrees of eversion.  Subsequent outpatient VA and fee-basis treatment reports reflect complaints of pain and weakness, and document limitation of motion.  Specifically, a January 2010 VA outpatient treatment report reflects that the Veteran complained of weakness in the left leg since a severe injury/tendon rupture in Korea.  The report notes that he had slight decrease in left lower leg extension/flexion function compared to the right, with no muscle atrophy.  The pertinent assessment was "L leg weakness/Chronic? - SC- PT eval/Rx-fee based."  The Veteran was referred for physical therapy.  A corresponding February 2011 fee-basis physical therapy progress report identifies referring diagnoses of 729.5 [pain in limb] and 780.79 [other malaise and fatigue].  The progress report provides that the Veteran had improved overall and felt he could continue on his own.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As such, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms.  See Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board does not doubt the Veteran's credibility as to his reported left ankle symptoms.  Although the left ankle was not specifically identified in the service treatment reports, the incomplete service treatment reports of record are consistent with the Veteran's assertions as to ankle injury in service.


In view of the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports a grant of service connection for chronic residuals (pain and limitation of motion) of a left ankle sprain incurred in service.

ORDER

Service connection for chronic residuals (pain and limitation of motion) of a left ankle sprain is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


